Mr. Chief Justice Scott delivered the opinion of the Court: Suits having been commenced against each of complainants for a violation of the provisions of a village ordinance, “to provide against the evils resulting from the sale or giving away of intoxicating liquors,” this bill was filed to enjoin the further prosecution of the suits, and to settle the legality of the ordinance. A court of chancery has no jurisdiction, of the subject of this litigation, nor is it in the power of the parties to waive the questions relating to the jurisdiction of the court, and compel it to try the cause. Whatever defense, if any, existed to the several actions against complainants, was complete in a court of law where they were pending, and the court very properly dismissed them to that forum. The decree will be affirmed. Decree affirmed.